In a consolidated action by plaintiffs for damages for personal injuries, property damage and loss of services following the overturning of an automobile owned by plaintiff D’Albro and manufactured by defendant Packard Motor Car Company, the complaints were dismissed at the close of plaintiffs’ case. Plaintiffs appeal. Judgment reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. The automobile was a month old and had been driven only 980 miles at the time of the accident. The evidence disclosed that the accident was the result of the breaking of a king-pin in the front left wheel assembly. Plaintiffs’ experts testified that the king-pin was defective, and that the defect could have been discovered by inspection. In our opinion plaintiffs established a prima jade case and it was error to dismiss the complaint. (MacPherson v. Buick Motor Co., 217 N. Y. 382; Smith v. Peerless Glass Co., 259 id. 292.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.